PER CURIAM.
Linda Darlene Moody and Barry L. Berg-es appeal the trial court’s entry of a partial summary judgment which found for the plaintiffs on the defendants’ affirmative defense of a prior settlement and also appeal the final judgment entered against them in this wrongful death and personal injury action. Of the four issues raised in this appeal, we conclude that only one issue requires reversal. We reverse the award of punitive damages because the amount is excessive. Upon remand, the trial court should order a remittitur of punitive damages. If the appel-lees reject the remittitur, thén the court shall order a new trial on the issue of the amount of punitive damages. See Hockensmith v. Waxler, 524 So.2d 714 (Fla. 2d DCA 1988).
Affirmed in part; reversed in part.
DANAHY, AC.J., and PARKER and PATTERSON, JJ., concur.